          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

DOYLE E. TULLOS                                PLAINTIFF

v.                     No. 4:18-cv-926-DPM

BIOMET, INC., et al.                         DEFENDANTS

JOHNNY LUCAS                                   PLAINTIFF

v.                     No. 4:19-cv-161-DPM

BIOMET ORTHOPEDICS LLC, et al.               DEFENDANTS

GARYSANDENandSUSANSANDEN                      PLAINTIFFS

v.                     No. 4:19-cv-162-DPM

BIOMET, INC., et al.                         DEFENDANTS

DILLARD SHERRILL and
P ATRECA M. SHERRILL                          PLAINTIFFS

v.                     No. 4:19-cv-163-DPM

BIOMET ORTHOPEDICS LLC, et al.               DEFENDANTS

V ALENA HONEYCUTT                              PLAINTIFF

v.                     No. 4:19-cv-216-DPM

JOHN CUCKLER, M.D., et al.                   DEFENDANTS
                                  ORDER

        For the reasons stated on the record at the 8 May 2019 hearing, the
Court made the following rulings.
        1. Lucas and Sherrill' s motion to consolidate trials, Ng 195 in

No. 4:19-cv-161, is denied without prejudice.
        2. By agreement, the Court will enter the Protective Order entered

in the MDL, Exhibit C to Ng 242 in No. 3:12-md-2391, with some minor
amendments in all these cases by separate Order.
        3. The Court consolidates pretrial proceedings in all five of these
cases. FED. R. Crv. P. 42(a)(3). No. 4:18-cv-926-DPM is the lead case; all
filings must be made in that case number. As discussed at the hearing,
the Court directs the parties to confer and propose a draft scheduling
order using the Court's architecture. Joint proposal due by 31 May
2019.
        4. Biomet must file a notice, also by 31 May 2019, about other
cases in the MDL that may be remanded to this Court.
        So Ordered.



                                   D.P. Marshall Jr.
                                   United States District Judge




                                     -2-
